Citation Nr: 1424170	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-08 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for idiopathic hypersomnia.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease with paracentral disc protrusion at L5-S1.

3.  Entitlement to a rating in excess of 10 percent for right knee retropatellar pain syndrome.

4.  Entitlement to a rating in excess of 10 percent for left knee retropatellar pain syndrome.

5.  Entitlement to a compensable rating for dyshidrotic eczema.

6.  Entitlement to service connection for fibromyalgia, to include as due to chemical exposure and/or an undiagnosed illness.

7.  Entitlement to service connection for neurological symptoms, to include as due to chemical exposure and/or an undiagnosed illness.

8.  Entitlement to service connection for respiratory issues, to include as due to chemical exposure and/or an undiagnosed illness.

9.  Entitlement to service connection for skin problems, claimed as discoloration of the skin and patches on the neck and forehead, to include as due to chemical exposure and/or an undiagnosed illness.

10.  Entitlement to service connection for memory loss, to include as due to chemical exposure and/or an undiagnosed illness.

11.  Entitlement to service connection for chronic fatigue syndrome, to include as due to chemical exposure and/or undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1987, and from May 1988 to May 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Rating Claims-  The Veteran was most recently afforded VA examinations in November 2009 (idiopathic hypersomnia, dyshidrotic eczema, knees) and December 2011 (spine- with February 2012 clarification opinion).  The Veteran has indicated in numerous statements, including his March 2011 substantive appeal and June 2012 statement of accredited representative, that his disabilities have worsened.  The Board finds that the Veteran should be afforded new VA examinations in order to determine the current nature and severity of his service-connected idiopathic hypersomnia, degenerative disc disease, right knee, left knee, and dyshidrotic eczema.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Service Connection Claims-  The Veteran asserts that service connection is warranted for fibromyalgia, neurological symptoms, respiratory issues, skin problems (separate from his already service-connected dyshidrotic eczema), memory loss, and chronic fatigue syndrome because he believes these problems are due to his exposure to chemicals in service.  

In his March 2011 substantive appeal he reported that he was downwind from the detonation of chemical nerve agents and he was exposed to oil well fires.  

In the alternative, the Veteran has asserted that his above listed problems represent undiagnosed illnesses that are related to his service in the Southwest Asia Theater of operations.

Service treatment records reflect treatment for hyperpigmentated macules on the Veteran's forehead and neck (August 2004).  A December 2004 service treatment record noted melasma of the forehead.  The Veteran was additionally treated for shortness of breath (April 1998) and a persistent cough in November 2001.  An April 1998 service treatment record reflects reports that the Veteran was in a downwind "plume" area after an ammo dump detonation but without any specific exposure.  The treatment record also mentions depleted uranium exposure.  The examining clinician noted that the Veteran suffered from fatigue with no specific etiology and atopic dermatitis.  A follow-up with dermatology resulted in a diagnosis of nonspecific dermatitis.  An April 1998 Comprehensive Clinical Evaluation reflected complaints of memory loss for more than 3 years, a skin rash for more than 3 years, joint pain for more than 3 years, fatigue, muscle pain, and shortness of breath.  The Veteran reported exposure to oil fire smoke, diesel fuel smoke, depleted uranium exposure, and nerve gas or other nerve agent exposure.   A June 1998 Persian Gulf Illness Evaluation noted complaints of memory loss.  At the Veteran's February 2005 separation examination he complained of a chronic cough or cough at night, numbness or tingling, swollen or painful joints, and skin disease. 

The post-service evidence reflects that the Veteran has reported a medical history of generalized body pain consisting of muscle pain, joint pain and stiffness.  The Veteran has also reported numbness and tingling in his left leg.  He has also reported numbness in his left arm and losing feeling in both of his legs, especially on the sides of his thighs.  With respect to respiratory issues the Veteran has reported having to consciously breathe and take deep breaths to try and increase his oxygen intake.  The Veteran also asserts that he has dark discolorations on his face, forehead, and neck, and they turn darker when he is hot or has been in the sun.  The Veteran has also asserted that he cannot remember the names of people he meets, conversations he has had, or where he has parked in a parking lot.  He has additionally reported that he is sleepy all the time.  He is competent to report this symptomatology.  

The Veteran was afforded a VA General Medical Examination in December 2009. However, the Board finds that the December 2009 VA examination is inadequate for the following reasons.  At the outset, the Board notes that although the December 2009 VA examiner determined that the Veteran did not have chronic fatigue syndrome or fibromyalgia, she did not opine whether symptomatology reported by the Veteran could be attributed to an undiagnosed illness or chemical exposure.  Moreover, the VA examiner did not adequately address if the Veteran's  neurological symptoms, respiratory issues, skin problems (separate from his already service-connected dyshidrotic eczema), or memory loss represent undiagnosed illnesses related to his Gulf War service or whether they could be due to chemical exposure.  

The Board additionally finds that medical opinions are needed with respect to whether the Veteran's current symptoms/diagnoses are related to his complaints reported during service.  Therefore, the Board finds that a remand is needed in order to obtain a current VA examination and adequate medical opinions regarding his claimed disabilities. 

While on Remand any additional VA and private treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disabilities.  After securing any necessary authorization from him, obtain all identified treatment records.

In order to expedite the case, the Veteran may wish to submit all of these records to the RO/AMC.   

2.  Following the development set forth in Remand paragraph 1, the Veteran should undergo an appropriate VA examination of his idiopathic hypersomnia to determine the current level of severity of his service-connected disability.  All testing deemed necessary should be performed. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3.  Following the development set forth in Remand paragraph 1, the Veteran should undergo an appropriate VA examination of his degenerative disc disease with paracentral disc protrusion at L5-S1 to determine the current level of severity of his service-connected disability.  All indicated studies, to include range of motion studies, should be performed.  The examiner should also address pain on use, flare-ups, weakened movement, excess fatigability, or incoordination and discuss the criteria set forth in DeLuca v Brown, 8 Vet. App. 202 (1995) for the spine disability.  The examiner should also comment as to the presence or absence of ankylosis. 
	
The VA examiner should address whether the Veteran has intervertebral disc syndrome.  If so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had IVDS resulting in "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

For any neurological impairment found to be associated with the service-connected lumbar spine disability, the examiner is asked to:

(a)  identify the specific nerve(s) so affected, 
(b)  indicate the degree of paralysis (i.e. complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerves. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

4.  Following the development set forth in Remand paragraph 1, schedule the Veteran for a VA examination to determine the nature and severity of his service- connected right and left knee disabilities.  The Veteran's claims file should be provided to the examiner.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

Any testing deemed necessary should be performed, including X-rays and appropriate range of motion studies.  The range of motion of the Veteran's right and left knee disabilities should be set forth in degrees.  

The examiner should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should additionally address whether:
* the Veteran suffers from ankylosis of either knee;
* the Veteran experiences subluxation or instability of from either knee disability (mild, moderate, or severe);
* the Veteran has chronic residuals consisting of severe painful motion or weakness in the right or left extremities.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

5.  Following the development set forth in Remand paragraph 1, the Veteran should undergo an appropriate VA examination of his dyshidrotic eczema to determine the current level of severity of his service-connected disability.  All testing deemed necessary should be performed. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

6.  After all available records have been obtained and associated with the claims file, the Veteran should be scheduled for examination by appropriate physician(s) to determine the etiology of the Veteran's claimed disabilities (fibromyalgia, neurological, respiratory, skin problems, memory loss, and chronic fatigue syndrome). Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

In particular, the examiner should form opinions as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran has, or has had at any time since his claims:

(a)  fibromyalgia, (b)  a neurological disability, (c)  a respiratory disability, (d) a skin disability separate from his already service-connected dyshidrotic eczema (e)  a memory disability and/or (f) chronic fatigue syndrome. 

For each disability identified above, the examiner should proffer an opinion as to whether it is at least as likely as not that (i.e. probability of 50 percent or greater) the disability had its onset in service or is otherwise related to service to include exposure to chemicals. 

If the VA examiner determines that the Veteran's claimed symptoms cannot be ascribed to any known clinical diagnosis (i.e. fibromyalgia, a neurological disability, a respiratory disability, a skin disability, a memory disability or chronic fatigue syndrome are not diagnosed) the VA examiner should specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

7.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



